Filed 11/3/16

                            CERTIFIED FOR PUBLICATION

                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                    DIVISION ONE

                               STATE OF CALIFORNIA



In re M.Z. et al., Persons Coming Under
the Juvenile Court Law.
                                             D070365
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                             (Super. Ct. No. SJ13226ABCD)
        Plaintiff and Respondent,

        v.

ANTHONY R.,

        Defendant and Appellant.


        APPEAL from orders of the Superior Court of San Diego County, Kenneth J.

Medel, Judge. Affirmed.



        Suzanne Davidson, under appointment by the Court of Appeal, for Defendant and

Appellant.

        Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Paula J. Roach, Deputy County Counsel, for Plaintiff and Respondent.
                                     INTRODUCTION

       Anthony R. challenges the juvenile court's denial of his request to be declared a

third parent under Family Code section 7612, subdivision (c)1 for two minors, M.Z.

(Minor 1) and Z.Z. (Minor 2), who are the biological children of his girlfriend (mother)

and her husband (Miguel Z.)2 The juvenile court concluded section 7612, subdivision (c)

was inapplicable because it found there was no existing parent-child relationship between

Anthony R. and Minors 1 and 2.3 (In re Donovan L. (2016) 244 Cal. App. 4th 1075,

1093-1094 (Donovan L.) [" 'an appropriate action' for application of section 7612,

subdivision (c) is one in which there is an existing parent-child relationship between the

child and the putative third parent, such that 'recognizing only two parents would be

detrimental to the child' "].) We conclude Anthony R. failed to meet his burden to

establish a parentage claim under the Uniform Parentage Act (§ 7600, et seq.), which is


1      Further statutory references are to the Family Code unless otherwise indicated.
2       We refer to the minors generically as Minor 1 through Minor 5, to protect their
identities. For the same reason, we refer to the fathers by using only their first name and
the first initial of their last name. The parentage issue in this appeal only pertains to
Minors 1 and 2.
3       Section 7612, subdivision (c) provides: " In an appropriate action, a court may
find that more than two persons with a claim to parentage under this division are parents
if the court finds that recognizing only two parents would be detrimental to the child. In
determining detriment to the child, the court shall consider all relevant factors, including,
but not limited to, the harm of removing the child from a stable placement with a parent
who has fulfilled the child's physical needs and the child's psychological needs for care
and affection, and who has assumed that role for a substantial period of time. A finding
of detriment to the child does not require a finding of unfitness of any of the parents or
persons with a claim to parentage."



                                              2
necessary to seek third parent status under section 7612, subdivision (c). We also

conclude substantial evidence supported the juvenile court's finding of an absence of a

parent-child relationship. We affirm the juvenile court orders.

                                    BACKGROUND

                                            A

      Mother and Miguel Z. had two children during their marriage, Minor 1 born in

2009, and Minor 2 born in 2010. Mother and Miguel Z. filed for divorce in 2014, but the

divorce was never finalized. Miguel Z. said he separated from mother because he could

not stop using drugs and he was in and out of prison. In April 2015 after he got out of

prison, he moved to Arizona in order to help support his sobriety. He began using heroin

at 15 years of age. He used drugs daily. He said he would have bouts of sobriety, but

would relapse and then get clean again.

      After separating from Miguel Z. mother had three children with Anthony R.,

Minor 3 born in 2014 and a set of twins (Minors 4 and 5) born in 2015. Because the

twins were premature, they were hospitalized for three and a half months before they

were released in early November 2015.

      The San Diego County Health and Human Services Agency (the Agency)

investigated two referrals in 2014 involving mother and Anthony R. In both instances,

methamphetamine was found accessible to the children in the home. However, in one

instance mother and Anthony R. said the drugs belonged to a friend. The referrals were

determined to be either inconclusive or unfounded for general neglect.



                                            3
       Anthony R. used heroin and methamphetamine since he was 14 or 15 years old.

He had been "in the system" since he was eight years old. He had been in prison or jail

since he was 18 years old. He spent 10 years in prison before he was released at age 30

in 2014. He denied using drugs in front of mother and said he would disappear when he

was using drugs. He was in jail again from August 2015 until November 4, 2015, for a

parole violation. Anthony R. had two prior dependency cases, involving older children

he had with other women. His parental rights were terminated as to at least one of these

other children.

       Mother and the children lived with her aunt because she needed help with the

twins after they came home from the hospital. However, the aunt would not allow

Anthony R. in the home. After the aunt learned mother had sneaked Anthony R. into the

home, the aunt asked mother to move out for failing to pay rent. Thereafter, mother, the

children, and Anthony R. stayed in motel rooms.

                                            B

       One of the infant twins, four-month-old Minor 5, was found dead in mother's care

on November 25, 2015. Chula Vista Police Department officers responded to a motel

room after mother reported Minor 5 was not breathing. The motel room was dirty with

food on the floor and broken cigarettes. Mother reported she thought one-year-old Minor

3 had rolled onto Minor 5 while they both slept with mother. Marks found on the baby's

face, neck, and chest could have been caused by the baby being face down for a period of




                                            4
time or by someone lying on top of the baby, but there was no clear evidence of

suffocation.4 Anthony R. was not present at the time of Minor 5's death.

      Mother denied using drugs, but when her blood was drawn she said she might test

positive for marijuana. High levels of methamphetamine and amphetamine were found

in mother's blood. Trace amounts of methamphetamine were found in Minor 5's blood

and liver. The cause of Minor 5's death was unexplained infant death with

methamphetamine exposure as a contributing factor.

                                            C

      Mother was in a hotel room with Anthony R. two days before Minor 5's death and

he smoked methamphetamine in mother's presence. He also admitted he smoked in the

bathroom where he would "hot box" with the shower running and something blocking the

smoke from seeping under the door. He said the children were not present and mother

would not have known he was smoking. Neither mother nor Anthony R. could give a

reason for the presence of drugs in Minor 5's system.

      Anthony R. failed to show up at an appointment with a social worker stating he

was "on the run." He was arrested in December 2015 for possession of

methamphetamine with intent to sell and for violating his parole. He reported he had

been clean for a couple of weeks after his release from jail in November, but relapsed the

week before Minor 5 died.


4    Minor 5's twin sister, Minor 4, had been readmitted to the hospital on
November 15, 2015, due to a cold. She was hospitalized at the time Minor 5 died.


                                            5
                                             D

       Six-year-old Minor 1, said he and his siblings ate cereal every day when they lived

in the motel and Minor 5 slept with a blanket that smelled like urine. Minor 1 stated his

five-year-old sister, Minor 2, fed Minor 5 when he was alive. Sometimes Minor 1 would

feed Minor 5. Minor 2 described how she would make bottles and feed Minor 5 when he

wanted to eat.

       By 2016, Minors 1 and 2 were both academically behind in school, due in large

part to their frequent absences and late arrivals to school while they were in mother's

care. Minor 1 was diagnosed with high functioning autism and needs structure and

routine.

       When Minor 1 was interviewed in January 2016 he stated mother visited Anthony

R., but the children could not go because the "cops" would take Anthony R. away. Minor

1 stated, "He can't see us until he is out." Minor 1 reported Anthony R. was in jail

because he does drugs. He also stated Anthony R. "steals and uses girls. He gets

girlfriends he takes their money and phones."

                                             E

       The Agency filed dependency petitions for the children in January 2016 alleging

they were within the jurisdiction of the juvenile court pursuant to Welfare and Institutions

Code section 300, subdivision (b). The petitions alleged the children had suffered or

there was a substantial risk the children would suffer serious physical harm or illness by

the inability of a parent to provide regular care due to substance abuse by mother and

Anthony R.

                                             6
       Anthony R. completed parentage inquiry forms for each of the minors. As to

Minors 1 and 2, he stated he lived with them off and on from 2014 until they were

removed. He stated he told family and friends Minors 1 and 2 were his children. He

stated he supported the children emotionally and financially. He said, "I am not the

biological father, but I consider these children to be mine." He also said, "I love these

children as if they are mine [and] have held them out as my own."

       Anthony R. also submitted parentage inquiry forms for both of his biological

children, Minors 3 and 4. He requested presumed father status as to Minors 1 and 2

under section 7611, subdivision (d), stating he had resided with the mother along with

Minors 1 and 2 and his own biological children. He stated he held Minors 1 and 2 out as

his own children.5

       Miguel Z. also completed parentage inquiry forms for Minors 1 and 2 indicating

they are his children and he was present at the hospital for their births. He stated he lived

with Minors 1 and 2 from the time they were born until "last year." He stated he

provided for Minors 1 and 2 during that period of time and claimed Minors 1 and 2 on his

taxes and in connection with public benefits. Miguel Z. asked to be the presumed father

to his own children, Minors 1 and 2, and asked the court to deny Anthony R.'s request for

presumed father status as to these two children pursuant to section 7540 because

Miguel Z. was married to mother and living with her when Minors 1 and 2 were born.


5       Section 7611, subdivision (d), provides a presumption of parentage if "[t]he
presumed parent receives the child into his or her home and openly holds out the child as
his or her natural child."

                                              7
Although still married to mother, Miguel Z. did not request parental status of Minors 3

and 4.

         The court found Miguel Z. was the conclusively presumed father for Minors 1 and

2 pursuant to section 7540. The court found Anthony R. was the presumed father for

Minors 3 and 4 under section 7611, subdivision, (d).

         The court found the children were persons described by Welfare and Institutions

Code section 300, subdivision (b)(1) and removal was necessary. The court ordered the

children detained with supervised visitation and voluntary services for each of the

parents.

                                              F

         The children's maternal grandfather stated mother had not held a job since 2003

and he helped her financially. He said mother tends to partner with "habitual criminals."

When the maternal grandfather took in Minor 4, he asked mother for her social security

money to buy baby food and diapers. He said there was only $400 in her account and

mother had spent $300 in one day. He was not sure what she did with the money.

Mother said she received social security money for the twins since they were premature.

She also received $320 in cash aid and $900 in food stamps. She said her father helped

her with rent before she started staying in hotels.

         Mother reported Anthony R. helped her around the house and the children called

him dad. He helped them with homework and took them to school. However, a teacher

indicated Minors 1 and 2 did not bring their homework to school and they were

constantly tardy.

                                              8
        In some interviews, Minor 1 referred to Anthony R. as his "dad." Minor 2

disclosed her "dad" Anthony R. pushed her and her mother onto a toy box. Both Minor 2

and Minor 1 said in unison, it was done "on purpose."

                                             G

        The juvenile court conducted a hearing regarding Anthony R.'s request to be a

second presumed father for Minors 1 and 2. The parties stipulated the minors would

testify as follows if called to testify:

        "[Minor 1] would state that he knows his real father is named Miguel. He

remembers what he looks like and that he has long hair that he puts in a ponytail.

        "The minor remembers spending time with him here in San Diego. The last time

he remembers being with his father was when his father came to take care of him and

[Minor 2] for the afternoon. He's not exactly sure when this happened, but he knows it

happened when the other three siblings were alive.

        "He calls his father his father and he calls Anthony by his name. He stated that

[Minor 2] calls Anthony her father.

        "He doesn't really want to talk to his father, Miguel, on the phone because he

wants to play instead."

        Minor 2 would state, "she knows her real father is named Miguel. She remembers

what he looks like and that he has long hair that he puts in a bun behind his head. She

has a second father and his name is Anthony. He lived with her mom, but he is in jail

now."



                                             9
       In an addendum report, the social worker noted she had met with Minors 1 and 2

in their foster home. They called Anthony R. "dad," but only brought him up once and

did not talk about him. They usually talked about their mother and school.

       The juvenile court denied Anthony R.'s motion for status as a third parent under

section 7612, subdivision (c) concluding the statute did not apply because there was no

ongoing relationship between Anthony R. and Minors 1 and 2 and, even if the statute did

apply, there was no proof of detriment. The court considered the Donovan case and its

holding section 7612, subdivision (c) does not apply without an existing parent-child

relationship and bond.

       The court found "both fathers have played limited roles in these children's lives.

In fact, both father's lives have been beset by drug addiction, crime and lengthy

incarceration." The court went on say there was no evidence Anthony R. had been "much

of a parent to either [Minor 1] or [Minor 2] given his persistent use of drugs, criminal

activity and incarceration." The court found Anthony R. would sneak or sinuate his way

back into mother's life on occasion, "but he has not behaved as a consistent parent for

these children." The court considered statements made by Minor 1 and Minor 2 to be

"corroborative as to the absence of a relationship with [Anthony R.]. He is a father in

theory and in name only, and both identify [Miguel Z.] as their true father." As a result,

the court found there was "no ongoing relationship or bond between [Minors 1 and 2] and

[Anthony R.]." The court also found "absolutely not one bit of evidence that would

support that any detriment would eventuate should the relationship between these

children and [Anthony R.] be disrupted."

                                             10
                                       DISCUSSION

                                                I

       As a preliminary matter, the Agency contends an order denying a presumed parent

status is not an appealable order because it is not a dispositional order (In re Daniel K.

(1998) 61 Cal. App. 4th 661, 668 [dispositional order is a final appealable judgment]) and

it is not collateral to the general subject of the litigation (In re Marriage of Skelley (1976)

18 Cal. 3d 365, 368). However, the Agency does not object to this court exercising our

discretion to reach the merits of the appeal.

       The Supreme Court has noted " '[j]uvenile dependency law does not abide by the

normal prohibition against interlocutory appeals.' " (In re S.B. (2009) 46 Cal. 4th 529,

532.) In concluding an order under Welfare and Institutions Code section 366.26

regarding adoptability of a dependent child is appealable under Welfare and Institutions

Code section 395, the court stated " '[t]he right of appeal is remedial and in doubtful cases

the doubt should be resolved in favor of the right whenever the substantial interests of a

party are affected by a judgment.' " (In re S.B., supra, at pp. 531, 537.) The Supreme

Court concluded the "interests of parents and children are substantially affected" by a

Welfare and Institutions Code section 366.26, subdivision (c)(3) order and also observed

a "social services agency may also be substantially affected and wish to pursue an

appeal." (In re S.B., at p. 537.) Courts have similarly observed " '[a parent's] status is

significant in dependency cases because it determines the extent to which the [parent]

may participate in the proceedings and rights to which he [or she] is entitled' " such as



                                                11
appointment of counsel, custody, and reunification. (In re Kobe A. (2007) 146
Cal. App. 4th 1113, 1120.)

       Recent cases interpreting section 7612, subdivision (c) arose from different

procedural postures and do not address the appealability issue presented here. This

court's decision in Donovan L., supra, 244 Cal.App.4th at page 1078 involved an appeal

from a juvenile court's disposition order in which the juvenile court ruled a child had

three parents under section 7612, subdivision (c). The case of Martinez v. Vaziri (2016)

246 Cal. App. 4th 373 (Martinez) involved an uncle's appeal from an order denying his

original parentage petition under section 7611, subdivision (d) to establish a parental

relationship with a child as a third parent under section 7612, subdivision (c).

       Assuming, without deciding, an order regarding presumed parent status is not

directly appealable, we exercise our discretion and treat the notice of appeal as timely

from the subsequent disposition order. (Cal. Rules of Court, rule 8.406(d).)6

                                             II

       Anthony R. contends the court erred in denying his request to be a presumed

father (§ 7611, subd. (d)) and a third parent to Minors 1 and 2 (§ 7612, subd. (c)).7

Specifically, he contends the court erred in finding section 7612, subdivision (c) was not

applicable to allow him to be a third parent to Minors 1 and 2 because he did not have an

6      On our own motion, we take judicial notice of the fact a disposition order was
entered on June 28, 2016. (Evid. Code, §§ 459, subd. (a), 452, subd. (d)(2); In re
Taylor (2001) 88 Cal. App. 4th 1100, 1103, fn. 2.)
7     Anthony R. does not dispute Miguel Z. is the conclusively presumed father of
Minors 1 and 2. (§§ 7540, 7541, subd. (b).)

                                             12
existing parental relationship with them and the court failed to consider all relevant

factors to determine detriment to Minors 1 and 2 if he was denied status as a third parent.

He contends there was substantial evidence to the contrary. We disagree for reasons we

shall explain.

                                             A

                                    General Principles

       "Dependency law recognizes three types of fathers: presumed, alleged and

biological. [Citations.] [¶] … A presumed father is one who meets one or more specified

criteria listed in section 7611 …. [Citation.] Section 7611 sets forth a number of

rebuttable presumptions of paternity, mostly concerned with various forms of marriage or

attempted marriage to the child's mother. [Citation.] 'The statutory purpose [of section

7611] is to distinguish between those fathers who have entered into some familial

relationship with the mother and child and those who have not.' " (In re T.R. (2005) 132
Cal. App. 4th 1202, 1208-1209.)

       Section 7611, subdivision (d) provides presumed parent status if "[t]he presumed

parent receives the child into his or her home and openly holds out the child as his or her

natural child." A person requesting presumed parent status under section 7611,

subdivision (d) must have a "fully developed parental relationship" with the child. (R.M.

v. T.A. (2015) 233 Cal. App. 4th 760, 776, italics omitted.) A "caretaking role and/or

romantic involvement with a child's parent" is not enough to qualify. (Id. at p. 777.) A

presumed parent must demonstrate " 'a full commitment to [parental] responsibilities–

emotional, financial, and otherwise.' " (In re Jerry P. (2002) 95 Cal. App. 4th 793, 801-

                                             13
802.) "The critical distinction is not the living situation but whether a parent-child

relationship has been established. ' "[T]he premise behind the category of presumed

[parent] is that an individual … has demonstrated a commitment to the child and the

child's welfare." ' " (Martinez, supra, 246 Cal.App.4th at pp. 384-385.) "One who claims

he [or she] is entitled to presumed [parent] status has the burden of establishing, by a

preponderance of the evidence, the facts supporting that entitlement." (In re T.R., supra,

132 Cal.App.4th at p. 1210.)

       "As a general rule, ' "there can be only one presumed father." ' " (Donovan L.,

supra, 244 Cal.App.4th at p. 1086.) However, "the Legislature enacted section 7612,

subdivision (c) to allow courts to recognize that a child has more than two parents in

certain limited contexts: 'In an appropriate action, a court may find that more than two

persons with a claim to parentage under this division are parents if the court finds that

recognizing only two parents would be detrimental to the child. In determining detriment

to the child, the court shall consider all relevant factors, including, but not limited to, the

harm of removing the child from a stable placement with a parent who has fulfilled the

child's physical needs and the child's psychological needs for care and affection, and who

has assumed that role for a substantial period of time. A finding of detriment to the child

does not require a finding of unfitness of any of the parents or persons with a claim to

parentage.' (§ 7612, subd. (c), italics[] added by Stats. 2013, ch. 564, § 6.5.) … [S]ection

7612, subdivision (c) allows a court to recognize three parents only in 'rare cases' where a

child truly has more than two parents." (Donovan L., at pp. 1086-1087.)



                                              14
       On appeal, we independently interpret statutes. However, we review factual

findings regarding parentage under either section 7611 or section 7612 for substantial

evidence. (Donovan L., supra, 244 Cal.App.4th at p. 1088; R.M. v. T.A., supra, 233

Cal.App.4th at p. 780.) "We view the evidence in the light most favorable to the ruling,

giving it the benefit of every reasonable inference and resolving all conflicts in support of

the judgment. [Citation.] We defer to the trial court's credibility resolutions and do not

reweigh the evidence. [Citation.] If there is substantial evidence to support the ruling, it

will not be disturbed on appeal even if the record can also support a different ruling."

(R.M. v. T.A., at p. 780.)

                                             B

                             Presumed Parent Determination

       We first address the Agency's contention the court erred in failing to make a

finding of whether or not Anthony R. qualified as a presumed father under section 7611,

subdivision (d) before deciding whether he should be considered a third parent under

section 7612, subdivision (c). The Agency contends the express language of the section

7612, subdivision (c) applies to "persons with a claim to parentage under this division"

(italics added), meaning the person requesting third parent status must first meet the

criteria for parentage under the Uniform Parentage Act. The Agency contends the focus

of the inquiry for a presumed parent under section 7611, subdivision (d) "is primarily

parent focused, i.e. what has the parent done during pregnancy, after pregnancy, and

during the life of the child to support the child and provide for the child and mother's

well-being. ([In re T.R., supra, 132 Cal.App.4th at p. 1211].)" In contrast, the inquiry

                                             15
for a third parent under section 7612, subdivision (c) "is largely child focused—what is

the strength of the child's relationship to the parent, and will the child suffer[]

detrimentally if the parent were not considered a third parent. ([Citation; Donovan L.,

supra, 244 Cal.App.4th at p. 1089].)"

       This court concluded the Legislature intended section 7612, subdivision (c) "to be

narrow in scope and to apply only in 'rare cases' in which a child 'truly has more than two

parents' who are parents 'in every way.' [Citation.] In those rare cases, the Legislature

sought to protect the child from the 'devastating psychological and emotional impact' that

would result from '[s]eparating [the] child from a parent.' [Citation.] Accordingly, 'an

appropriate action' for application of section 7612, subdivision (c) is one in which there is

an existing parent-child relationship between the child and the putative third parent, such

that 'recognizing only two parents would be detrimental to the child.' " (Donovan L.,

supra, 244 Cal.App.4th at pp. 1090-1091.)

       In support of this conclusion, the Donovan court quoted an uncodified section of

the legislation stating the purpose of the bill was to " 'abrogate In re M.C. (2011) 195
Cal. App. 4th 197 insofar as it held that where there are more than two people who have a

claim to parentage under the Uniform Parentage Act, courts are prohibited from

recognizing more than two of these people as parents of a child, regardless of the

circumstances' " and the bill did " 'not change any of the requirements for establishing a

claim to parentage under the Uniform Parentage Act. It only clarifie[d] that where more

than two people have claims to parentage, the court may, if it would otherwise be

detrimental to the child, recognize that the child has more than two parents.' " (Donovan

                                              16
L., supra, 244 Cal.App.4th at p. 1090, quoting Section 1 of Senate Bill No. 274 (2013–

2014 Reg. Sess.).)8

       In Martinez, supra, 246 Cal.App.4th at page 384, the Sixth District noted section

7612, subdivision (c)'s use of "the phrase 'harm of removing the child from a stable

placement' is in reference to the relationship 'with a parent who has fulfilled the child's

physical needs and the child's psychological needs for care and affection, and who has

assumed that role for a substantial period of time.' " The Martinez court explained "in the

dependency context, even a man 'with no biological connection to the child, no marital

connection to the mother, and no way to satisfy the statutory presumption of paternity

may nevertheless be deemed a presumed father' if he can prove 'an existing familial

relationship with the child,' a bond the likes of which ' "should not be lightly

dissolved." ' " (Id. at p. 385, quoting In re D.M. (2012) 210 Cal. App. 4th 541, 554

[interpreting presumed father status under § 7611, subd. (d)].) The court concluded,

therefore, "[i]t is this familial relationship with a parent, who has fulfilled the child's

needs for care and affection for a considerable amount of time, that modifies the phrase

'stable placement' and that provides the context for the trial court's evaluation of

detriment" under the statute. (Martinez, at p. 385.) The Martinez court determined its

statutory interpretation was consistent with this court's conclusion " ' "an appropriate

action" ' " under the statute requires " 'an existing parent-child relationship between the


8      "Statements in an uncodified section of the same bill ' "properly may be utilized as
an aid in construing a statute." ' " (Donovan L., supra, 244 Cal.App.4th at p. 1090, fn.
15.)

                                               17
child and the putative third parent, such that "recognizing only two parents would be

detrimental to the child." ' " (Ibid., quoting Donovan L., supra, 244 Cal.App.4th at p.

1091.)

         Thus, the language of the statute, the legislative history, and the foregoing

authorities lead us to the conclusion a court considering a request for status as a third

parent under section 7612, subdivision (c) should initially determine whether or not a

person seeking status as a third parent can establish a claim to parentage under the

Uniform Parentage Act. Such an existing parent-child relationship is necessary before

determining if recognition of only two parents would be detrimental to the child. This

interpretation is consistent with the procedure under section 7612, subdivision (b) for

reconciling competing parentage claims under sections 7610 or 7611. When presented

with conflicting claims of parentage, "the court must make factual findings as to each

claim, and then determine which one is entitled to greater weight." (In re P.A. (2011)

198 Cal. App. 4th 974, 981; Donovan L., supra, 244 Cal.App.4th at p. 1093 [discussing

weighing analysis under § 7612, subd. (b)].)

         We conclude, however, any error in this regard in this case was harmless.

Anthony R. did not meet his burden to establish he qualified as a presumed parent under

section 7611, subdivision (d) or a third parent under section 7612, subdivision (c). The

juvenile court found section 7612, subdivision (c) inapplicable precisely because it

determined there was no existing parent-child relationship between Anthony R. and

Minors 1 and 2.



                                               18
                                              C

                Substantial Evidence Supported Juvenile Court's Finding

       We need not reach the factors for determining detriment because there is

substantial evidence to support the juvenile court's initial finding section 7612,

subdivision (c) is inapplicable due to lack of an existing parent-child relationship. The

court found Anthony R. was "a father in theory and in name only" and the statements of

Minor 1 and Minor 2 corroborated "the absence of a relationship with him."

       The evidence supported this finding. According to the stipulated testimony, Minor

1 and Minor 2 both knew their real father was Miguel Z. Minor 1 called Miguel Z. his

father and Anthony R. by his name. Minor 2 knew "[s]he has a second father and his

name is Anthony. He lived with her mom, but he is in jail now." Neither child reported a

true parent-child relationship or bond with Anthony R. To the contrary, Minor 1

reported, "Anthony does drugs that is why he is in jail." Minor 1 knew Anthony R. "gets

girlfriends he takes their money and phones." He also said Anthony R. left the night

before Minor 5 died because "he doesn't care about us" and he did not come back. Both

Minor 1 and Minor 2 reported Anthony R. pushed Minor 2 and mother onto a toy box "on

purpose."

       Although Anthony R. stated in his parentage inquiries he lived with Minors 1 and

2 "from 2014 off [and] on until removal," there was evidence he was incarcerated for

months during this time and he admitted he would "disappear" for days at a time when he

was using drugs. It is also not clear from the record who was living with whom.

Anthony R. was prohibited from living with mother and the children when they lived

                                             19
with mother's aunt. When the aunt learned mother sneaked him in, they were all asked to

leave the home. Anthony R. then stayed in a hotel room with mother. Residing with a

child out of personal convenience and self-interest is not sufficient to establish presumed

parent status under section 7611, subdivision (d). (In re Spencer W. (1996) 48
Cal. App. 4th 1647, 1653.)

       Although Mother and Anthony R. told social workers he would take care of the

children, take them to school and make sure they did their homework, their teachers

reported the children did not bring their homework to school and were constantly tardy or

absent from school. Additionally, even though Anthony R. stated in his parentage

inquires he supported the children financially, there was no other evidence of such

support. Instead, there was evidence the maternal grandfather provided financial support

for mother's family and mother received public benefits.

       Having reviewed the record as a whole, we conclude there is substantial evidence

to support the juvenile court's finding section 7612, subdivision (c) does not apply to this

case because Anthony R. failed to show an existing parent-child relationship or bond with

Minors 1 and 2 such that " 'recognizing only two parents would be detrimental.' "

(Donovan L., supra, 244 Cal.App.4th at p. 1093-1094.)




                                             20
                                DISPOSITION

     The orders are affirmed.




                                              MCCONNELL, P. J.

WE CONCUR:



BENKE, J.



O'ROURKE, J.




                                    21